McDONALD, Chief Justice.
This is an appeal from a summary judgment that plaintiff take nothing. Such judgment was entered by the Trial Court on October 26, 1962. Thereafter, plaintiff on November 9, 1962 filed motion for new trial. Such motion for new trial was not required in the instant case as a prerequisite for appeal. Rule 324 T.R.C.P. Such motion was filed more than ten days after the date of entry of judgment in the case,, being some 14 days after entry of such judgment.
Plaintiffs’ motion for new trial was overruled by the Trial Court on November 27, 1962.
Plaintiffs’ appeal bond was filed on December 26, 1962, within 30 days of the time of overruling motion for new trial, but not within 30 days of the date of judgment (being 60 days of the date of the entry of judgment).
Rule 329-b, Section 5, provides:
“ * * * The filing of a motion for new trial after ten (10) days have ex*27pired and before thirty (30) days have expired since the rendition of the judgment shall not operate to extend the district court’s jurisdiction over the judgment for a period of more than thirty days from the date of the rendition of judgment.”
Therefore, plaintiffs’ motion for new trial was ineffective to extend the district court’s jurisdiction over the case for more than the 30 days from the rendition of judgment.
Defendants have filed motion to dismiss the appeal for want of jurisdiction.
Plaintiffs’ appeal bond not being timely filed (see Rule 356 T.R.C.P.), defendants’ motion to dismiss is granted, and this appeal is dismissed for want of jurisdiction.
Dismissed.